The judgment of the Supreme Court was entered,
Per Curiam.
It is very clear, we think, that the Act of April 22d 1856, Pamph. L. 534, does not apply to the case of a judgment against copartners where the accounts of the partnership are unsettled and the liabilities of the respective partners unascertained. How could the court make a decree to enforce contribution or subrogation without first ascertaining 'how much each partner was entitled to receive or bound to pay? It would be necessary that the account should be taken and the balances adjusted. Surely, this proceeding cannot take the place of a bill in equity and the hands of the creditor in the meantime be tied up. This we think a conclusive answer to the application in the court below.
Decree affirmed and appeal dismissed at the costs of the appellants.